          Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 1 of 36




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN W. AMENDT, III, and KIMBERLY R.      : CIVIL ACTION NO.
AMENDT, husband and wife,                 :
                                          : HONORABLE
                                          :
                            Plaintiffs    :
                                          :
               v.                         :
                                          :
QUALITY JOBS, LLC d/b/a and/or a/k/a QJOB :
HOME CONSTRUCTION, LLC, BRUNO             :
FERRARA, and JOHN DOE (1-2),              :
                                          :
                                          :
                            Defendants

                                    NOTICE OF REMOVAL

        Defendant, Bruno Ferrara, hereby files the within Notice of Removal to the United States

District Court for the Eastern District of Pennsylvania, stating as follows:


Alleged Facts:


   1.       Plaintiffs’, John W. Amendt, III and Kimberly R. Amendt, h/w, claims arise from an

allegation of a motor vehicle accident that occurred on August 6, 2019, at 16th Street and Vine

Street, Philadelphia, PA. A true and correct copy of Plaintiffs’ Complaint is attached hereto as

Exhibit “A.”

   2.       Plaintiffs instituted this action in the Court of Common Pleas of Philadelphia County

by filing a Civil Action Complaint on May 21, 2021 at docket number 210501975. A true and

correct copy of the docket is attached hereto as Exhibit “B.”.

   3.       Plaintiffs, John W. Amendt, III and Kimberly R. Amendt h/w in their Complaint, are

demanding judgment against Defendants on grounds of negligence for an amount in excess of
           Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 2 of 36




the arbitration limits in effect in Philadelphia County, Pennsylvania, in accordance with

Pennsylvania Rules of Civil Procedure. 1 See Complaint, Exhibit. “A.”

    4.       Plaintiffs served defendant, Quality Jobs, LLC, with the Complaint on May 26, 2021.

A true and correct copy of the Affidavit of Service is attached hereto as Exhibit “C”.

    5.       Plaintiffs served defendant, Bruno Ferrara, with the Complaint on August 7, 2021. A

true and correct copy of the August 11, 2021 email from counsel for plaintiff stating that service

by United States Post Service was made on Bruno Ferrara on August 7, 2021 is attached hereto

as Exhibit “D”


Diversity of Citizenship:


    6.       Plaintiffs, John W. Amendt, III and Kimberly R. Amendt h/w, based on information

and belief and as alleged in their Complaint, are citizens of Pennsylvania. See Complaint,

Exhibit “A,” ¶ 1.

    7.       Defendant Bruno Ferrara as alleged in the Complaint is a citizen of New Jersey. See

Complaint, Exhibit “A,” ¶ 2.

    8.       Defendant Quality Jobs, LLC and/or a/k/a QJOB Home Construction, LLC is a New

Jersey corporation with a principal place of business at 2151 Route 38 West, Unit 512 E, Cherry

Hill, New Jersey 08002. See Complaint, Exhibit “A”, ¶ 4.

    9.       Accordingly, because both Plaintiffs and both Defendants are citizens of different

states, complete diversity of citizenship exists between the parties in accordance with 28 U.S.C.

§ 1332, and 28 U.S.C. § 1441.


1
  Pa.R.C.P. 1021(b) and (c) provide that “[a]ny pleading demanding relief for unliquidated damages shall not claim
any specific sum.” Where the county in which the action is brought has rules governing compulsory arbitration, as
in Philadelphia County, the plaintiff “shall state whether the amount claimed does or does not exceed the
jurisdictional amount requiring arbitration referral by local rule.”



                                                        2
         Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 3 of 36




Amount in Controversy:


   10.     Plaintiff-husband in his Complaint seeks to recover for “serious and permanent

injuries, including but not limited to, traumatic full thickness rotator cuff tear with a

recommendation for arthroscopic cuff repair, disc herniation at L5-S1, cervical spine injury,

central disc protrusions at C3-4, C4-5 and C6-7 and disc bulge at C5-6 and bilateral knee

contusions and myofascial pain” . See Complaint, Exhibit “A” ¶¶ 17 and 20.

   11.     Plaintiff-husband alleges that as a result of his alleged injuries he has “undergone

great physical pain, mental anguish, emotional distress, and he will continue to endure the same

for an indefinite time in the future, to her great detriment and loss”. See Complaint, Exhibit “A,”

¶ 21.

   12.     Plaintiff-husband contends that he “has suffered an injury which is permanent,

irreparable and severe.” See Complaint, Exhibit “A,” ¶ 23.

   13.     Plaintiff-husband alleges he “was unable to attend to his daily activities causing a

loss of earnings and he may be unable to attend to these activities for an indefinite time in the

future.” See Complaint, Exhibit “A,” ¶ 25.

   14.     Plaintiff-husband asserts that he has and will “suffer a severe loss because of

expenses which have been or may be reasonably incurred in obtaining ordinary and necessary

services in lieu of those which husband-plaintiff would have performed, if husband-plaintiff had

not been so grievously injured. See Complaint, Exhibit “A,” ¶ 26.

   15.     Plaintiff-wife asserts a claim of loss of consortium. See Complaint, Exhibit “A,”

Count Two.




                                                3
           Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 4 of 36




   16.      Plaintiff-wife asserts that as a result of the injuries sustained by husband-plaintiff that

she “has been deprived of the society, companionship and consortium of her husband and she

will be deprived of the same for an indefinite time in the future to her great detriment and loss”.

See Complaint, Exhibit “A,” ¶ 29.

   17.      Plaintiff-husband’s allegations of physical injury, coupled with allegations of loss of

earnings, mental anguish and permanency make this a claim where a verdict could undoubtedly

exceed the $75,000.00 jurisdictional threshold.

   18.      In accordance with §1332, this case involves (a) injuries, which, as alleged, could

exceed $75,000.00, exclusive of interest and costs; and (b) is between citizens of different states.

28 U.S.C. § 1332(a)(3).

   19.      Additionally, in accordance with applicable Federal Rules of Civil Procedure and/or

Statutes, namely 28 U.S.C.A. §1446(b), this Notice of Removal was filed within thirty (30) days

after Defendant, Bruno Ferrara, received service of Plaintiff’s Complaint. See Johnson v. Vertis,

Inc., 2002 WL 31388817 (E.D. Pa.)(citing 28 U.S.C. § 1446(b)).

   20.      Furthermore, Defendant Quality Jobs, LLC and/or a/k/a QJOB Home Construction,

LLC, consents to the removal. 28 U.S.C. § 1441(b)

   21.      Accordingly, pursuant to 28 U.S.C. §1332, this is a civil action that may be removed

by Defendants and over which this Court has original jurisdiction.

         WHEREFORE, defendant, Bruno Ferrara, respectfully requests that the aforementioned




                                                  4
         Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 5 of 36




civil action commenced against him be removed to this Court for all further proceedings.

                                                      Respectfully Submitted,

                                                      CIPRIANI & WERNER, P.C.



                                               BY: s/Lois M. Shenk
                                                   Lois M. Shenk, Esquire
                                                   I.D. No. 42455
                                                   450 Sentry Parkway
                                                   Suite 200
                                                   Blue Bell, PA 19422
                                                   (610) 567-0700
                                                   Attorneys for Defendants, Quality Jobs,
                                                   LLC d/b/a and/or a/k/a QJOB Home
                                                   Construction, LLC and Bruno Ferrara




                                               5
          Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 6 of 36




                                 CERTIFICATE OF SERVICE

       I, Lois M. Shenk do hereby certify that on this 13th day of August, 2021, I caused a true

and correct copy of the attached Notice of Removal] to be served, by means of the Electronic

Case Filing System of the United States District Court for the Eastern District of Pennsylvania,

email, and/or first class mail, upon the following person(s) listed below:

Steven G. Wigrizer, Esquire
Saltz, Mongeluzzi, Barrett & Bendesky
One Liberty Place – 52nd Floor
1650 Market Street
Philadelphia, PA 19103

                                                        CIPRIANI & WERNER, P.C.



                                                 BY: s/Lois M. Shenk
                                                     Lois M. Shenk, Esquire
                                                     I.D. No. 42455
                                                     450 Sentry Parkway
                                                     Suite 200
                                                     Blue Bell, PA 19422
                                                     (610) 567-0700
                                                     Attorneys for Defendants, Quality Jobs,
                                                     LLC d/b/a and/or a/k/a QJOB Home
                                                     Construction, LLC and Bruno Ferrara
Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 7 of 36




         EXHIBIT A
                         Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 8 of 36
      Court of Common Pleas of Philadelphia County                                               For Prothonotary Use Only (Docket Number)
                    Trial Division
                   Civil Cover Sheet                                        E-Filing Number:   2105040782
PLAINTIFF'S NAME                                                            DEFENDANT'S NAME
 JOHN W. AMENDT III                                                           QUALITY JOBS, LLC, ALIAS: QJOB HOME
                                                                              CONSTRUCTION, LLC
PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS
 2521 S. GARNET STREET                                                        2151 ROUTE 38 WEST UNITE 512E
 PHILADELPHIA PA 19145                                                        CHERRY HILL NJ 08002


PLAINTIFF'S NAME                                                            DEFENDANT'S NAME
 KIMBERLY R. AMENDT                                                           BRUNO FERRARA

PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS
 2521 S. GARNET STREET                                                        5832 LEXINGTON AVENUE
 PHILADELPHIA PA 19145                                                        PENNSAUKEN NJ 08103


PLAINTIFF'S NAME                                                            DEFENDANT'S NAME




PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS




TOTAL NUMBER OF PLAINTIFFS         TOTAL NUMBER OF DEFENDANTS        COMMENCEMENT OF ACTION
                                                                       X Complaint                  Petition Action                     Notice of Appeal
               2                                     2
                                                                          Writ of Summons           Transfer From Other Jurisdictions
AMOUNT IN CONTROVERSY          COURT PROGRAMS

                                 Arbitration                     Mass Tort                           Commerce                        Settlement
    $50,000.00 or less         X Jury                            Savings Action                      Minor Court Appeal              Minors
 X More than $50,000.00          Non-Jury                        Petition                            Statutory Appeals               W/D/Survival
                                 Other:
CASE TYPE AND CODE

  2V - MOTOR VEHICLE ACCIDENT

STATUTORY BASIS FOR CAUSE OF ACTION




RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)                                                        IS CASE SUBJECT TO
                                                                                                                      COORDINATION ORDER?
                                                                                                                                  YES         NO


                                                                   MAY 21 2021
                                                                          S. RICE

TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: JOHN W AMENDT III, KIMBERLY R
                                                                        AMENDT
Papers may be served at the address set forth below.

NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY                      ADDRESS

 JASON S. WEISS                                                              SALTZ MONGELUZZI
                                                                             & BENDESKY PC
PHONE NUMBER                            FAX NUMBER                           1650 MARKET STREET, 52ND FLOOR
 (215)496-8282                          none entered                         PHILADELPHIA PA 19103

SUPREME COURT IDENTIFICATION NO.                                           E-MAIL ADDRESS

 310446                                                                      jweiss@smbb.com

SIGNATURE OF FILING ATTORNEY OR PARTY                                      DATE SUBMITTED
 JASON WEISS                                                                 Friday, May 21, 2021, 02:18 pm

                                                  FINAL COPY (Approved by the Prothonotary Clerk)
             Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 9 of 36




SALTZ, MONGELUZZI & BENDESKY, P.C.                                                         Filed and Attested by the
BY: STEVEN G. WIGRIZER                                                                    Office of Judicial Records
       MARY T GIDARO                                                                          21Case.
                                                                            This is a Major Jury MAY 2021 02:18 pm
       JASON S. WEISS                                                       Jury Trial is Demanded.   S. RICE
swigrizer/mgidaro/jweiss@smbb.com                                           Assessment of Damages Hearing Required.
Identification No. 30396//65397/310446
1650 Market Street, 52nd Floor                                              ATTORNEYS FOR PLAINTIFFS
Philadelphia, PA 19103
(215) 496-8282

JOHN W. AMENDT, III, and KIMBERLY R. AMENDT                                 : COURT OF COMMON PLEAS
   Husband and Wife                                                         : PHILADELPHIA COUNTY
2521 S. Garnet Street                                                       :
Philadelphia, PA 19145                                                      :           CIVIL ACTION
                        Plaintiffs,                                         :
               vs.                                                          :    ____________TERM, 2021
                                                                            :
QUALITY JOBS, LLC d/b/a and/or a/k/a                                        :
QJOB HOME CONSTRUCTION, LLC                                                 :
2151 Route 38 West, Unit 512 E                                              :
Cherry Hill, NJ 08002                                                       :
    and                                                                     :
BRUNO FERRARA                                                               :
5832 Lexington Avenue                                                       :           No. __________
Pennsauken, NJ 08103                                                        :
    and                                                                     :
JOHN DOE (1-2)                                                              :
                           Defendants.                                      :

                                              COMPLAINT - CIVIL ACTION

                                     NOTICE                                                           AVISO
    You have been sued in court. If you wish to defend against the      Le han demandado a usted en la corte. Si usted quiere defenderse
 claims set forth in the following pages, you must take action         de estas demandas expuestas en las paginas siguientes, usted tiene
 within twenty (20) days after this complaint and notice are served,   veinte (20) dias de plazo al partir de la fecha de la demanda y la
 by entering a written appearance personally or by attorney and        notificacion. Hace falta asentar una comparencia escrita o en
 filing in writing with the court your defenses or objections to the   persona o con un abogado y entregar a la corte en forma escrite
 claims set forth against you. You are warned that if you fail to do   sus defensas o sus objeciones a las demandas en contra de su
 so the case may proceed without you and a judgment may be             persona. Sea avisado que si usted no se defiende, la corte tomará
 entered against you by the court without further notice for any       mdidas y puede continuar la demanda en contra suya sin previo
 money claimed in the complaint or for any other claim or relief       aviso o notificación. Además, la corte puede decidir a favor del
 requested by the plaintiff. You may lose money or property or         demandante y requiere que usted cumpla con todas las provisiones
 other rights important to you.                                        de esta demanda. Usted puede perder dinero o sus propiedades u
                                                                       otros derechos importantes para usted.
 YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT
 ONCE. IF YOU DO NOT HAVE A LAWYER OR CANNOT                           LLEVE ESTA DEMANDA A UN ABOGADO INMEDIATA-
 AFFORD ONE, GO TO OR TELEPHONE THE OFFICE SET                         MENTE. SI NO TIENE ABOGADO O SINO TIENE EL DI-
 FORTH BELOW TO FIND OUT WHERE YOU CAN GET                             NERO SUFICIENTE DE PAGAR TAL SERVICO, VAYA EN
 LEGAL HELP.                                                           PERSONA O LLAME POR TELEPHONO A LA OFICINA
                                                                       CUYA DIRECCIÓN SE ENCUENTRA ESCRITA ABAJO
                                                                       PARA AVERIGUAR DONDE SE PUDE CONSEGUIR
                                                                       ASISTENCIA LEGAL.

        PHILADELPHIA BAR ASSOCIATION                                       ASOCIACIÓN DE LICENCIADOS DE FILADELFIA
    LAWYER REFERRAL AND INFORMATION SERVICE                               SERVICIO DE REFERENCIA E INFORMACIÓN LEGAL
               1101 MARKET STREET                                                   1101 CALLE DEL MERCADO
              PHILADELPHIA, PA 19107                                                   FILADELFIA, PA 19107
             TELEPHONE: (215) 238-6333                                               TELÉFONO: (215) 238-6333
                                                                                                                       Case ID: 210501975
         Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 10 of 36




                                COMPLAINT – CIVIL ACTION

                              FACTS COMMON TO ALL COUNTS

       1.      Plaintiffs, John W. Amendt, III, and Kimberly R. Amendt, husband and wife

(hereinafter referred to as “husband-plaintiff and wife-plaintiff”), are adult citizens residing at

the above captioned address in the Commonwealth of Pennsylvania.

       2.      Defendant, Bruno Ferrara, (hereinafter referred to as “Defendant Ferrara”), is an

adult citizen residing at the above captioned address in the State of New Jersey.

       3.      Defendant, Bruno Ferrara, is the President of Quality Jobs, LLC d/b/a and/or a/k/a

QJOB Home Construction, d/b/a and/or a/k/a Quality Job Home Construction.

       4.      Defendant, Quality Jobs, LLC d/b/a and/or a/k/a QJOB Home Construction, d/b/a

and/or a/k/a Quality Job Home Construction (hereinafter referred to as “Defendant Quality

Jobs”) is a corporation organized and existing under and by virtue of the laws of the State of

New Jersey, with a principal place of business at the above-captioned address.




       5.      Defendants, John Doe (1-2), are unknown individuals/corporations who were

operating and/or in control of Defendant’s vehicle and/or Defendant’s employer at the time of

the accident and/or responsible for Defendant’s vehicle at the time of the accident referenced.

       6.      At all times material hereto, Defendant Quality Jobs, was the owner, possessor,

maintainer and in control of the motor vehicle which was then and there being operated by

Defendant Ferrara.


                                                  2
                                                                                             Case ID: 210501975
         Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 11 of 36




       7.      At all times material hereto, Defendant Quality Jobs, was acting by and through

its agents, servants and/or employees, including, Defendant Ferrara, who was then and there

acting in the course and scope of his employment with Defendant Quality Jobs.

       8.      Plaintiffs are asserting a claim against Defendant Quality Jobs for the negligent

hiring, retention, supervision and training of Defendant, Ferrara, as well as, the negligent

entrustment of its, vehicle, to Defendant Ferrara.

       9.      Plaintiffs are also asserting a claim based on Respondeat Superior against

Defendant Quality Jobs for the conduct of it’s agent, servant, ostensible agent and/or employee,

Defendant Ferrara for the negligent and careless actions described herein.

       10.     At all times material hereto, Defendant, Quality Jobs, has engaged in business

within the County of Philadelphia, Commonwealth of Pennsylvania, on a regular, systematic,

continuous and substantial basis.

       11.     Defendant, Quality Jobs markets itself as conducting business in Philadelphia

county on its website:




       12.     On August 6, 2019, at approximately 2:30 p.m., husband-plaintiff was operating

his 2017 Chevrolet Silverado in a northerly direction in the right lane of 16th Street in

Philadelphia, PA.

       13.     At the time and place aforementioned, Defendant Ferrara was operating a 2003

Ford F-150XLT owned by Defendant Quality Jobs in a westerly direction in the right lane of

Vine Street, Philadelphia, PA.




                                                  3
                                                                                            Case ID: 210501975
             Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 12 of 36




        14.      As plaintiffs’ vehicle was crossing the intersection of 16th and Vine Streets,

Defendant Ferrara negligently ran the red traffic light striking plaintiffs’ vehicle, causing a

collision.

        15.      As a result of the collision, plaintiffs’ vehicle was pushed into another vehicle and

then flipped over.

        16.      The motor vehicle accident described herein was caused by the negligence of

Defendants and was due in no manner whatsoever to any act or failure to act of plaintiffs.

        17.      As a result of the motor vehicle accident, husband-plaintiff suffered severe and

permanent injuries, including but not limited to, traumatic full thickness rotator cuff tear with a

recommendation for arthroscopic cuff repair, disc herniation at L5-S1, cervical spine injury,

central disc protrusions at C3-4, C4-5 and C6-7 and disc bulge at C5-6 and bilateral knee

contusions and myofascial pain.

                                           COUNT ONE
                           Plaintiff, John W. Amendt, III v. Defendants
                                          NEGLIGENCE

        18.      Plaintiffs hereby incorporate by reference all of the averments and allegations

contained in the foregoing paragraphs as though the same were set forth herein.

        19.      The wrongful and negligent conduct of defendants consisted of, among other

things, the following:

        a.       Running a red traffic signal;

        b.       Failing to have said motor vehicle under adequate and proper control;

        c.       Failing to yield the right of way to other motor vehicles, including Plaintiff;

        d.       Failing to properly observe an apparent hazard;

        e.       Causing the accident described herein;

        f.       Operating motor vehicle in an “over-aggressive” manner;

        g.       Failing to appreciate traffic conditions;
                                                   4
                                                                                             Case ID: 210501975
     Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 13 of 36




h.       Failing to yield the plaintiff’s right of way;

i.       Failing to stop said motor vehicle prior to impact with plaintiff’s motor vehicle;

j.       Operating said motor vehicle in an inattentive manner;

k.       Failure to properly brake and steer said motor vehicle;

l.       Failure to operate said motor vehicle in a safe manner;

m.       Disregarding the designated lanes of travel on the road;

n.       Disregarding applicable traffic controls and/or signals;

o.       Negligence per se;

p.       Failing to prevent his motor vehicle from coming into contact with Plaintiff’s
         motor vehicle;

q.       Operating his motor vehicle in an unsafe manner under the circumstances;

r.       Failing to use due caution in operating said motor vehicle;

s.       Failing to take due note of the point and position of the Plaintiff;

t.       Failing to yield the right-of-way to Plaintiff;

u.       Failing to maintain a proper lookout;

v.       Failing to afford Plaintiff proper and sufficient notice and warning of said motor
         vehicle’s position and path of travel;

w.       Operating said motor vehicle without due regard to the traffic, use, width and
         purpose of the roadway;

x.       Failure to abide by policies and procedures regarding safe operation and
         maintenance of said motor vehicle;

y.       Causing the front of defendants’ motor vehicle to come in contact with the motor
         vehicle operated by Plaintiff;

z.       Allowing an inexperienced and/or otherwise unsafe driver to operate the Quality
         Jobs truck;

aa.      Failing to prevent Defendant Quality Jobs truck when it knew or should have
         known the operator unable to drive safely and/or was likely to drive improperly;

bb.      Failing to prevent Defendant Ferrara from operating the Quality Jobs truck in an
         unsafe, unreasonable and/or otherwise improper manner;


                                            5
                                                                                    Case ID: 210501975
         Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 14 of 36




       cc.     Making a negligent determination that Defendant Ferrara was fit to operate the
               Quality Jobs truck safely;

       dd.     Failing to reasonably investigate defendant Ferrara’s background, training and/or
               ability to safely, reasonably and/or properly operate the Quality Jobs truck;

       ee.     Negligent instruction and/or failing to instruct and/or train Defendant Ferrara on
               the safe, reasonable and proper use of the Quality Jobs truck;

       ff.     Vicarious liability for the negligent acts of Defendant Ferrara;

       gg.     Defendant, Quality Jobs’ negligent entrustment and/or supervision of their vehicle
               to Defendant Ferrara;

       hh.     Failure to hire competent drivers; and,

       ii.     Violating the statutes and ordinances of the Commonwealth of Pennsylvania and
               the local municipality where the accident occurred pertaining to the operation of a
               motor vehicle under the circumstances.

       20.     As a direct and proximate result of the accident aforementioned and defendants’

negligence, husband-plaintiff suffered severe and permanent personal injuries, including but not

limited to, traumatic full thickness rotator cuff tear with a recommendation for arthroscopic cuff

repair, disc herniation at L5-S1, cervical spine injury, central disc protrusions at C3-4, C4-5 and

C6-7 and disc bulge at C5-6 and bilateral knee contusions and myofascial pain.

       21.     As a result of the aforesaid, husband-plaintiff has undergone great physical pain,

mental anguish, emotional distress, and he will continue to endure the same for an indefinite time

in the future, to her great detriment and loss.

       22.     As a further result of defendants’ negligence and carelessness as aforesaid,

husband-plaintiff was obliged to expend and/or incur large sums of money for medical attention

and various purposes in an attempt to effect a cure for the aforesaid injuries, and husband-

plaintiff may be compelled to expend and/or incur additional sums for such medical attention and

purposes for an indefinite time in the future.

       23.     As a result of this accident, husband-plaintiff has suffered an injury which is

permanent, irreparable and severe.
                                                  6
                                                                                           Case ID: 210501975
           Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 15 of 36




          24.   As a further result of Defendants’ negligence, husband-plaintiff was unable to

attend to his daily duties and household activities, and he may be unable to attend to these

activities for an indefinite time in the future.

          25.   As a further result of Defendants’ negligence, husband-plaintiff was unable to

attend to his daily activities causing a loss of earnings, and he may be unable to attend to these

activities for an indefinite time in the future.

          26.   As a further result of this accident, husband-plaintiff has and will suffer a severe

loss because of expenses which have been or may be reasonably incurred in obtaining ordinary

and necessary services in lieu of those which husband-plaintiff would have performed, if

husband-plaintiff had not been so grievously injured.

          27.   As a result of the aforesaid negligence, husband-plaintiff incurred associated

incidental expenses for which defendants are liable.

          WHEREFORE, Plaintiffs demands judgment in their favor and against defendants for

compensatory damages in excess of the arbitration limits in effect in Philadelphia County,

Pennsylvania at the time this cause of action was commenced.

                                          COUNT TWO
                           Plaintiff, Kimberly R. Amendt v. Defendants
                                    LOSS OF CONSORTIUM


          28.   Wife-Plaintiff, Kimberly R. Amendt, hereby incorporates by reference all of the

averments and allegations contained in the foregoing paragraphs as though same were set forth

herein.

          29.   As a result of the injuries sustained by husband-plaintiff, John W. Amendt, III,

aforesaid wife-plaintiff, Kimberly R. Amendt, has been deprived of the society, companionship

and consortium of her husband, and she will be deprived of the same for an indefinite time in the

future, to her great detriment and loss.
                                                   7
                                                                                             Case ID: 210501975
         Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 16 of 36




       WHEREFORE, Plaintiffs demands judgment in their favor and against the defendants

for compensatory and damages in excess of the arbitration limits in effect in Philadelphia

County, Pennsylvania at the time this cause of action was commenced.

                              Respectfully submitted,

                              SALTZ, MONGELUZZI & BENDESKY, P.C.

                                  BY:        /s/ Jason S. Weiss
                                             STEVEN G. WIGRIZER
                                             MARY T. GIDARO
                                             JASON S. WEISS
                                             Attorneys for Plaintiffs




                                                8
                                                                                         Case ID: 210501975
Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 17 of 36




                                                                 Case ID: 210501975
Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 18 of 36




                                                                 Case ID: 210501975
Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 19 of 36




          EXHIBIT B
Civil Docket Report                                           https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames
                          Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 20 of 36

                                                                                    No Items in Cart                lshenk

                                                                                               Civil Docket Report
                                                     A $5 Convenience fee will be added to the transaction at checkout.
         Case Description

           Case ID:          210501975
           Case Caption:     AMENDT ETAL VS QUALITY JOBS, LLC ETAL
           Filing Date:      Friday , May 21st, 2021
           Court:            MAJOR JURY-EXPEDITED
           Location:         City Hall
           Jury:             JURY
           Case Type:        MOTOR VEHICLE ACCIDENT
           Status:           LISTED FOR CASE MGMT CONF

         Related Cases

         No related cases were found.

         Case Event Schedule

                          Event             Date/Time    Room                   Location                     Judge
          CASE MANAGEMENT                 31-AUG-2021 City          Case Management Center, unassigned
          CONFERENCE                      01:00 PM    Hall          Rm 613


         Case motions

         No case motions were found.

         Case Parties

                                                     Expn
                Seq #                        Assoc                Type                           Name
                                                     Date
                      1                                           ATTORNEY FOR                   WEISS, JASON
                                                                  PLAINTIFF                      S
          Address: SALTZ MONGELUZZI                  Aliases: none
                   & BENDESKY PC
                   1650 MARKET STREET,
                   52ND FLOOR
                   PHILADELPHIA PA 19103
                   (215)496-8282
                   jweiss@smbb.com




1 of 4                                                                                                          8/13/2021, 9:23 AM
Civil Docket Report                                             https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames
                            Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 21 of 36

                        2                           1               PLAINTIFF                      AMENDT III,
                                                                                                   JOHN W
          Address: 2521 S. GARNET STREET                Aliases: none
                   PHILADELPHIA PA 19145


                        3                           1               PLAINTIFF                      AMENDT,
                                                                                                   KIMBERLY R
          Address: 2521 S. GARNET STREET                Aliases: none
                   PHILADELPHIA PA 19145


                        4                                           DEFENDANT                      QUALITY JOBS
                                                                                                   LLC
          Address: 2151 ROUTE 38 WEST                   Aliases: QJOB HOME CONSTRUCTION LLC
                   UNITE 512E
                   CHERRY HILL NJ 08002


                        5                                           DEFENDANT                      FERRARA,
                                                                                                   BRUNO
          Address: 5832 LEXINGTON AVENUE                Aliases: none
                   PENNSAUKEN NJ 08103


                        6                                           TEAM LEADER                    ANDERS,
                                                                                                   DANIEL J
          Address: 529 CITY HALL                        Aliases: none
                   PHILADELPHIA PA 19107


         Docket Entries

          Filing                                                                   Disposition Approval/
                              Docket Type                   Filing Party
          Date/Time                                                                   Amount Entry Date
          21-MAY-2021         ACTIVE CASE                                                            24-MAY-2021
          02:18 PM                                                                                   09:38 AM
                      Docket
                              E-Filing Number: 2105040782
                       Entry:


          21-MAY-2021         COMMENCEMENT CIVIL            WEISS,                                   24-MAY-2021
          02:18 PM            ACTION JURY                   JASON S                                  09:38 AM




2 of 4                                                                                                            8/13/2021, 9:23 AM
Civil Docket Report                                                       https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames
                           Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 22 of 36

            Documents:           Click link(s) to preview/purchase the documents
                              Final Cover


                      Docket
                              none.
                       Entry:


          21-MAY-2021        COMPLAINT FILED NOTICE                 WEISS,                                     24-MAY-2021
          02:18 PM           GIVEN                                  JASON S                                    09:38 AM
            Documents:          Click link(s) to preview/purchase the documents
                              Complaint - Final.pdf


                      Docket COMPLAINT WITH NOTICE TO DEFEND WITHIN TWENTY (20) DAYS AFTER
                       Entry: SERVICE IN ACCORDANCE WITH RULE 1018.1 FILED.


          21-MAY-2021        JURY TRIAL PERFECTED                   WEISS,                                     24-MAY-2021
          02:18 PM                                                  JASON S                                    09:38 AM
                      Docket
                              12 JURORS REQUESTED.
                       Entry:


          21-MAY-2021        WAITING TO LIST CASE                   WEISS,                                     24-MAY-2021
          02:18 PM           MGMT CONF                              JASON S                                    09:38 AM
                      Docket
                              none.
                       Entry:


          18-JUN-2021        PRAECIPE TO REINSTATE                  WEISS,                                     21-JUN-2021
          09:49 AM           CMPLT                                  JASON S                                    11:42 AM
            Documents:          Click link(s) to preview/purchase the documents
                              Praecipe to Reinstate Complaint.pdf
                              Complaint [filed 5-21-21].pdf

                              COMPLAINT WITH NOTICE TO DEFEND WITHIN TWENTY (20) DAYS AFTER
                      Docket
                              SERVICE IN ACCORDANCE WITH RULE 1018.1 REINSTATED. (FILED ON
                       Entry:
                              BEHALF OF KIMBERLY R AMENDT AND JOHN W AMENDT)


          16-JUL-2021        PRAECIPE TO REINSTATE                  WEISS,                                     16-JUL-2021
          11:44 AM           CMPLT                                  JASON S                                    11:44 AM
            Documents:          Click link(s) to preview/purchase the documents
                              Praecipe to Reinstate Complaint 7-16-21.pdf




3 of 4                                                                                                                      8/13/2021, 9:23 AM
Civil Docket Report                                                       https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames
                           Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 23 of 36

                              COMPLAINT WITH NOTICE TO DEFEND WITHIN TWENTY (20) DAYS AFTER
                      Docket
                              SERVICE IN ACCORDANCE WITH RULE 1018.1 REINSTATED. (FILED ON
                       Entry:
                              BEHALF OF KIMBERLY R AMENDT AND JOHN W AMENDT)


          22-JUL-2021        LISTED FOR CASE MGMT                                                              22-JUL-2021
          03:50 PM           CONF                                                                              03:50 PM
                      Docket
                              none.
                       Entry:


          23-JUL-2021        AFFIDAVIT OF SERVICE                   WEISS,                                     23-JUL-2021
          10:33 AM           FILED                                  JASON S                                    10:34 AM
            Documents:           Click link(s) to preview/purchase the documents
                              Affidavit of Service - Quality Jobs.pdf


                              AFFIDAVIT OF SERVICE OF PLAINTIFF'S COMPLAINT UPON QUALITY JOBS
                      Docket
                              LLC BY CERTIFIED MAIL ON 05/26/2021 FILED. (FILED ON BEHALF OF
                       Entry:
                              KIMBERLY R AMENDT AND JOHN W AMENDT)


          24-JUL-2021        NOTICE GIVEN                                                                      24-JUL-2021
          12:30 AM                                                                                             12:30 AM
                      Docket
                              OF CASE MANAGEMENT CONFERENCE SCHEDULED FOR 31-AUG-2021.
                       Entry:


          12-AUG-2021 PRAECIPE TO REINSTATE                         WEISS,                                     12-AUG-2021
          04:28 PM    CMPLT                                         JASON S                                    04:28 PM
            Documents:          Click link(s) to preview/purchase the documents
                              Complaint [Reinstated filed 8-12-21].pdf


                              COMPLAINT WITH NOTICE TO DEFEND WITHIN TWENTY (20) DAYS AFTER
                      Docket
                              SERVICE IN ACCORDANCE WITH RULE 1018.1 REINSTATED. (FILED ON
                       Entry:
                              BEHALF OF KIMBERLY R AMENDT AND JOHN W AMENDT)




4 of 4                                                                                                                      8/13/2021, 9:23 AM
Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 24 of 36




          EXHIBIT C
Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 25 of 36




                                                 Filed and Attested by the
                                                Office of Judicial Records
                                                    23 JUL 2021 10:33 am
                                                         G. IMPERATO




                                                                 Case ID: 210501975
               Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 26 of 36




                                                             COMPLETETHIS 35C7'ON ON DELIVERY

I   Complete items 1,2, and 3.
r   Print your name and address onihe      reyg€l
    so that we can return the card to you, -
r   Attach this card to the back of the mailpiece,
    or on the front if
1. Article Addressed   to:                   I   I           D. ls delivery address different from                       Yes

 6wlfu hbs, \il. dl h^ atd o( | a
                                                                lf YES, enter delivery address below:                ENo

0C ob'      llot*       Co    Nt ructi oh, tJ-C
arsr 6uk                     3t ltk[t111n,,1su(
Chenr4N,'ll NI |'fr)tX
                                                        3, ServiceType                                  tl   Prlority Mail Express@
                                                             Adult Signaturs                            tr   Rsgistercd MalllM
      iltffil llillllilil iltlililtI tilflililII]l                                      Dellvery        trReglster€dMailRostricted
                                                                                                             Deltuery
        9590 9402 6125 0209 5277 40                     6    Certitied Mait Restricted Delivery         E    Rstum Recelpt for
                                                        tr   Collect on Dellvery                             Merchandlse
                                                        tr   Collect on Delivery Restricted Dellvery    E    Signature Conf irmationrM
                                                                                                        E    Signature Conlirmatlon
           7Ee0 3lhu 0uuE l,h6t+                      511,1               Restricted Delivery                Restlcted Delivery


PS Form 381    1,   uuty zo1 5 psN 7ss0-02-oo0-90s3                                                    Domestic Return Receipt '
                                                                                                                                         I




                                                      EXHIBIT "A"




                                                                                                                                             Case ID: 210501975
Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 27 of 36




          EXHIBIT D
                    Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 28 of 36


Kandy Fling

From:                                 Adams, Debra <dadams@smbb.com>
Sent:                                 Wednesday, August 11, 2021 10:02 AM
To:                                   Lois Shenk; Wigrizer, Steven
Cc:                                   Kandy Fling; Adams, Debra
Subject:                              RE: John Amendt



No, we have been unsuccessful in our attempts to make service. Another copy of the
Complaint was mailed last week to both defendants at 2151 Route 38 West, Unit 512 E, Cherry
Hill, NJ 08002. According to the USPS tracking, the item for Quality Job was delivered to an
agent on 8/6/21 at 2:44 pm and the item to Ferrara was delivered to an agent on 8/7/21 at
4:12 pm. The signed green cards have not been returned as of yet.

Debra Adams, Legal Assistant to
Steven G. Wigrizer, Esquire
Jason S. Weiss, Esquire
Saltz Mongeluzzi & Bendesky P.C.
One Liberty Place, 52nd Floor
1650 Market Street
Philadelphia, PA 19103
Direct: 215‐575‐2977
Office: 215‐496‐8282 ext. 2977
Fax: 215‐496‐0999
dadams@smbb.com




From: Lois Shenk <LShenk@c‐wlaw.com>
Sent: Wednesday, August 11, 2021 9:56 AM
To: Adams, Debra <dadams@smbb.com>; Wigrizer, Steven <swigrizer@smbb.com>
Cc: Kandy Fling <KFling@c‐wlaw.com>
Subject: RE: John Amendt

 CAUTION: This message originated outside of the SMBB.com email system. Do not click
 on links or open attachments unless you were expecting this email.



Debra,      Have you made service on defendant Bruno Ferrara. I see nothing on the dockets. Please
advise.     Thank you, Lois

LOIS M. SHENK, ESQUIRE| Partner

CIPRIANI           & WERNER PC
450 SENTRY PARKWAY, SUITE 200 | BLUE BELL, PA 19422
(MAIN) (610) 567-0700; (DIRECT) (610) 862-1868; (CELL) (215) 510-4822; (FAX) (610) 567-0712 | lshenk@c-wlaw.com


                                                                   1
                  Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 29 of 36
PENNSYLVANIA  •   NEW JERSEY             •   WEST VIRGINIA       •   DELAWARE     •    MARYLAND   •   WASHINGTON
DC • NEW YORK   •  VIRGINIA




Cipriani & Werner, P.C. has implemented a full‐spectrum approach to the COVID‐19 situation. Please click on one of the
red “COVID‐19 Resource Center” hot links on the home page of our website for complete access our multi‐disciplinary
articles and updates in order to stay current on the changing legal landscape as it responds to COVID‐19. To go directly
to the COVID‐19 Resource Center click https://www.c‐wlaw.com/




From: Adams, Debra <dadams@smbb.com>
Sent: Friday, July 23, 2021 10:08 AM
To: Lois Shenk <LShenk@c‐wlaw.com>; Wigrizer, Steven <swigrizer@smbb.com>
Cc: Kandy Fling <KFling@c‐wlaw.com>; Adams, Debra <dadams@smbb.com>
Subject: RE: John Amendt

I apologize for any confusion. Thanks.


Debra Adams, Legal Assistant to
Steven G. Wigrizer, Esquire
Jason S. Weiss, Esquire
Saltz Mongeluzzi & Bendesky P.C.
One Liberty Place, 52nd Floor
1650 Market Street
Philadelphia, PA 19103
Direct: 215‐575‐2977
Office: 215‐496‐8282 ext. 2977
Fax: 215‐496‐0999
dadams@smbb.com

From: Lois Shenk <LShenk@c‐wlaw.com>
Sent: Friday, July 23, 2021 10:06 AM
To: Adams, Debra <dadams@smbb.com>; Wigrizer, Steven <swigrizer@smbb.com>
Cc: Kandy Fling <KFling@c‐wlaw.com>
Subject: FW: John Amendt

 CAUTION: This message originated outside of the SMBB.com email system. Do not click
 on links or open attachments unless you were expecting this email.



Just not sure when I was repeatedly asking about service that you did not tell me you made service
on one of the defendants.

LOIS M. SHENK, ESQUIRE| Partner

CIPRIANI         & WERNER PC
450 SENTRY PARKWAY, SUITE 200 | BLUE BELL, PA 19422

                                                             2
                    Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 30 of 36
(MAIN) (610) 567-0700; (DIRECT) (610) 862-1868; (CELL) (215) 510-4822; (FAX) (610) 567-0712 | lshenk@c-wlaw.com

PENNSYLVANIA  •   NEW JERSEY                 •   WEST VIRGINIA         •   DELAWARE       •   MARYLAND       •    WASHINGTON
DC • NEW YORK   •  VIRGINIA




Cipriani & Werner, P.C. has implemented a full‐spectrum approach to the COVID‐19 situation. Please click on one of the
red “COVID‐19 Resource Center” hot links on the home page of our website for complete access our multi‐disciplinary
articles and updates in order to stay current on the changing legal landscape as it responds to COVID‐19. To go directly
to the COVID‐19 Resource Center click https://www.c‐wlaw.com/




From: Adams, Debra <dadams@smbb.com>
Sent: Friday, July 23, 2021 10:02 AM
To: Lois Shenk <LShenk@c‐wlaw.com>
Cc: Wigrizer, Steven <swigrizer@smbb.com>; Adams, Debra <dadams@smbb.com>
Subject: FW: John Amendt

HI. We served Quality Jobs at 2151 Route (38) – Apt. 512E, Cherry Hill, NJ 08002. We attempted service via certified
mail upon Bruno Ferrara at 5832 Lexington Avenue, Pennsauken, NJ which was on his license and the letter was
returned undeliverable. We then tried to service Bruno Ferrara at 2151 Route (38) and have been unsuccessful.




Debra Adams, Legal Assistant to
Steven G. Wigrizer, Esquire
Jason S. Weiss, Esquire
Saltz Mongeluzzi & Bendesky P.C.
One Liberty Place, 52nd Floor
1650 Market Street
Philadelphia, PA 19103
Direct: 215‐575‐2977
Office: 215‐496‐8282 ext. 2977
Fax: 215‐496‐0999
dadams@smbb.com

From: Lois Shenk <LShenk@c‐wlaw.com>
Sent: Friday, July 23, 2021 9:54 AM
To: Wigrizer, Steven <swigrizer@smbb.com>; Adams, Debra <dadams@smbb.com>
Cc: Kandy Fling <KFling@c‐wlaw.com>
Subject: FW: John Amendt

 CAUTION: This message originated outside of the SMBB.com email system. Do not click
 on links or open attachments unless you were expecting this email.



The card says service was made on 5/26/2021. Did you already have the address I gave you
yesterday? You repeatedly said you had not made service. What am I missing?

                                                                   3
                    Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 31 of 36


LOIS M. SHENK, ESQUIRE| Partner

CIPRIANI           & WERNER PC
450 SENTRY PARKWAY, SUITE 200 | BLUE BELL, PA 19422
(MAIN) (610) 567-0700; (DIRECT) (610) 862-1868; (CELL) (215) 510-4822; (FAX) (610) 567-0712 | lshenk@c-wlaw.com

PENNSYLVANIA  •   NEW JERSEY                 •   WEST VIRGINIA         •   DELAWARE       •   MARYLAND       •    WASHINGTON
DC • NEW YORK   •  VIRGINIA




Cipriani & Werner, P.C. has implemented a full‐spectrum approach to the COVID‐19 situation. Please click on one of the
red “COVID‐19 Resource Center” hot links on the home page of our website for complete access our multi‐disciplinary
articles and updates in order to stay current on the changing legal landscape as it responds to COVID‐19. To go directly
to the COVID‐19 Resource Center click https://www.c‐wlaw.com/




From: Adams, Debra <dadams@smbb.com>
Sent: Friday, July 23, 2021 9:40 AM
To: Lois Shenk <LShenk@c‐wlaw.com>
Cc: Adams, Debra <dadams@smbb.com>; Wigrizer, Steven <swigrizer@smbb.com>
Subject: RE: John Amendt

HI. See attached. I will file an Affidavit of Service. Thanks.


Debra Adams, Legal Assistant to
Steven G. Wigrizer, Esquire
Jason S. Weiss, Esquire
Saltz Mongeluzzi & Bendesky P.C.
One Liberty Place, 52nd Floor
1650 Market Street
Philadelphia, PA 19103
Direct: 215‐575‐2977
Office: 215‐496‐8282 ext. 2977
Fax: 215‐496‐0999
dadams@smbb.com

From: Lois Shenk <LShenk@c‐wlaw.com>
Sent: Friday, July 23, 2021 9:30 AM
To: Adams, Debra <dadams@smbb.com>
Cc: Wigrizer, Steven <swigrizer@smbb.com>
Subject: RE: John Amendt

 CAUTION: This message originated outside of the SMBB.com email system. Do not click
 on links or open attachments unless you were expecting this email.




                                                                   4
                    Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 32 of 36

Can you email me a copy of the green card

LOIS M. SHENK, ESQUIRE| Partner

CIPRIANI           & WERNER PC
450 SENTRY PARKWAY, SUITE 200 | BLUE BELL, PA 19422
(MAIN) (610) 567-0700; (DIRECT) (610) 862-1868; (CELL) (215) 510-4822; (FAX) (610) 567-0712 | lshenk@c-wlaw.com

PENNSYLVANIA  •   NEW JERSEY                 •   WEST VIRGINIA         •   DELAWARE       •   MARYLAND       •    WASHINGTON
DC • NEW YORK   •  VIRGINIA




Cipriani & Werner, P.C. has implemented a full‐spectrum approach to the COVID‐19 situation. Please click on one of the
red “COVID‐19 Resource Center” hot links on the home page of our website for complete access our multi‐disciplinary
articles and updates in order to stay current on the changing legal landscape as it responds to COVID‐19. To go directly
to the COVID‐19 Resource Center click https://www.c‐wlaw.com/




From: Adams, Debra <dadams@smbb.com>
Sent: Friday, July 23, 2021 9:29 AM
To: Lois Shenk <LShenk@c‐wlaw.com>
Cc: Adams, Debra <dadams@smbb.com>; Wigrizer, Steven <swigrizer@smbb.com>
Subject: John Amendt

                  Good morning: Thanks for providing the below address. We made service upon
                  defendant, Quality Job, via certified mail at that address and received the return green
                  card, but unfortunately we attempted service upon defendant, Ferrrara, via certified
                  mail and our process server has made several attempts without success. We also tried
                  to serve defendant, Ferrara, via certified mail at 5832 Lexington Avenue, Pennsauken,
                  NJ which is on his license. Let me know if you have a different address. Thanks.



                  From: Lois Shenk <LShenk@c‐wlaw.com>
                  Date: July 22, 2021 at 2:18:02 PM EDT
                  To: "Wigrizer, Steven" <swigrizer@smbb.com>
                  Cc: Kandy Fling <KFling@c‐wlaw.com>
                  Subject: RE: John Amendt



                   CAUTION: This message originated outside of the SMBB.com email system. Do not click
                   on links or open attachments unless you were expecting this email.



                  Steve,

                  As you requested, this is the information on the address of the defendant:

                                                                   5
 Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 33 of 36

                  2151 Route (38) – Apt. 512E
                  Cherry Hill, NJ 08002


LOIS M. SHENK, ESQUIRE| Partner

CIPRIANI           & WERNER PC
450 SENTRY PARKWAY, SUITE 200 | BLUE BELL, PA 19422
(MAIN) (610) 567-0700; (DIRECT) (610) 862-1868; (CELL) (215) 510-4822; (FAX) (610) 567-0712 |
lshenk@c-wlaw.com

PENNSYLVANIA   •  NEW JERSEY • WEST
VIRGINIA  • DELAWARE • MARYLAND •                         WASHINGTON DC           •   NEW
YORK  •  VIRGINIA




Cipriani & Werner, P.C. has implemented a full‐spectrum approach to the COVID‐19
situation. Please click on one of the red “COVID‐19 Resource Center” hot links on the
home page of our website for complete access our multi‐disciplinary articles and
updates in order to stay current on the changing legal landscape as it responds to
COVID‐19. To go directly to the COVID‐19 Resource Center click https://www.c‐
wlaw.com/




From: Lois Shenk
Sent: Friday, June 11, 2021 1:59 PM
To: 'Wigrizer, Steven' <swigrizer@smbb.com>
Cc: Adams, Debra <dadams@smbb.com>; Kandy Fling <KFling@c‐wlaw.com>
Subject: RE: John Amendt

Hello Steve,        Have you made service? Thank you, Lois

LOIS M. SHENK, ESQUIRE| Partner

CIPRIANI           & WERNER PC
450 SENTRY PARKWAY, SUITE 200 | BLUE BELL, PA 19422
(MAIN) (610) 567-0700; (DIRECT) (610) 862-1868; (CELL) (215) 510-4822; (FAX) (610) 567-0712 |
lshenk@c-wlaw.com

PENNSYLVANIA   •  NEW JERSEY • WEST
VIRGINIA  • DELAWARE • MARYLAND •                         WASHINGTON DC           •   NEW
YORK  •  VIRGINIA




Cipriani & Werner, P.C. has implemented a full‐spectrum approach to the COVID‐19
situation. Please click on one of the red “COVID‐19 Resource Center” hot links on the
home page of our website for complete access our multi‐disciplinary articles and
updates in order to stay current on the changing legal landscape as it responds to
COVID‐19. To go directly to the COVID‐19 Resource Center click https://www.c‐
wlaw.com/


                                                 6
 Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 34 of 36




From: Wigrizer, Steven <swigrizer@smbb.com>
Sent: Wednesday, May 12, 2021 2:13 PM
To: Lois Shenk <LShenk@c‐wlaw.com>
Cc: Adams, Debra <dadams@smbb.com>; Kandy Fling <KFling@c‐wlaw.com>
Subject: RE: John Amendt

I thought we did – deb pls call me

Steven G. Wigrizer
Chair – Medical Malpractice Department
Saltz Mongeluzzi & Bendesky P.C.
One Liberty Place, 52nd Floor
1650 Market Street
Philadelphia, PA 19103
215‐575‐2969‐ direct dial
215‐738‐1722‐ cell
215‐496‐8282 ‐ main
215‐496‐0999 ‐ fax
swigrizer@smbb.com
www.smbb.com



From: Lois Shenk <LShenk@c‐wlaw.com>
Sent: Wednesday, May 12, 2021 1:54 PM
To: Wigrizer, Steven <swigrizer@smbb.com>
Cc: Adams, Debra <dadams@smbb.com>; Kandy Fling <KFling@c‐wlaw.com>
Subject: Re: John Amendt


CAUTION: This message originated outside of the SMBB.com email system. Do not click
on links or open attachments unless you were expecting this email.



Steve.
Good luck with your trial. There was another vehicle in the accident. You have not yet
filed suit. if you have filed please email the writ or complaint. We found nothing on the
dockets.
Lois
Sent from my iPhone


        On May 12, 2021, at 1:50 PM, Wigrizer, Steven <swigrizer@smbb.com>
        wrote:


        Lois – starting a trial, no hurry. Happy to talk resolution. No idea how
        there are other claimants unless there was someone in your clients

                                             7
Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 35 of 36

    vehicle. In any event please confirm that I have named the right people
    and you have an extension on everything

    Steven G. Wigrizer
    Chair – Medical Malpractice Department
    Saltz Mongeluzzi & Bendesky P.C.
    One Liberty Place, 52nd Floor
    1650 Market Street
    Philadelphia, PA 19103
    215‐575‐2969‐ direct dial
    215‐738‐1722‐ cell
    215‐496‐8282 ‐ main
    215‐496‐0999 ‐ fax
    swigrizer@smbb.com
    www.smbb.com



    From: Lois Shenk <LShenk@c‐wlaw.com>
    Sent: Wednesday, May 12, 2021 11:56 AM
    To: Wigrizer, Steven <swigrizer@smbb.com>
    Cc: Kandy Fling <KFling@c‐wlaw.com>
    Subject: John Amendt


     CAUTION: This message originated outside of the SMBB.com email system. Do not click
     on links or open attachments unless you were expecting this email.



    Hello Steve,

    I hope you and your family are doing well during these
    unusual times.

    I just left you a voice mail message. I was retained to
    represent the defendants in this matter. The case was
    transferred from our New Jersey office and I believe you
    may have spoken to Marc Jones, Esquire from our New
    Jersey office.

    The carrier is interested in trying to resolve this matter so
    please at your earliest convenience forward the medical
    specials and the PIP information.

    There are 2 other plaintiffs.

    The best number to reach me is my cell phone 215-510-
    4822.

    Thank you, Lois


                                        8
Case 2:21-cv-03614-CDJ Document 1 Filed 08/13/21 Page 36 of 36
    LOIS M. SHENK, ESQUIRE| Partner

    CIPRIANI           & WERNER PC
    450 SENTRY PARKWAY, SUITE 200 | BLUE BELL, PA 19422
    (MAIN) (610) 567-0700; (DIRECT) (610) 862-1868; (CELL) (215) 510-4822; (FAX)
    (610) 567-0712 | lshenk@c-wlaw.com

    PENNSYLVANIA  •   NEW JERSEY • WEST
    VIRGINIA • DELAWARE • MARYLAND •                         WASHINGTON
    DC • NEW YORK   •  VIRGINIA




    Cipriani & Werner, P.C. has implemented a full‐spectrum approach to
    the COVID‐19 situation. Please click on one of the red “COVID‐19
    Resource Center” hot links on the home page of our website for
    complete access our multi‐disciplinary articles and updates in order to
    stay current on the changing legal landscape as it responds to COVID‐
    19. To go directly to the COVID‐19 Resource Center
    click https://www.c‐wlaw.com/




                                           9
